Case 1:18-cv-07345-JSR Document 38-14 Filed 02/09/19 Page 1 of 6




          EXHIBIT Q
        Case 1:18-cv-07345-JSR Document 38-14 Filed 02/09/19 Page 2 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STEVE SANDS
                                Plaintiff,
                                                                Case No. 1:18-cv-7345 (JSR)
       - against -

CBS INTERACTIVE INC.

                                Defendant.


               PLAINTIFF’S RULE 26(e) SUPPLEMENTAL DISCLOSURES

       Pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, plaintiff Steve Sands

(“Plaintiff”) hereby provides the following Supplemental Disclosures.

       These disclosures are based on information reasonably available to Plaintiff at this time,

and Plaintiff does not represent that he is identifying every document, tangible thing, or

individual potentially relevant to this lawsuit. Plaintiff continues to investigate the claims in this

action, and reserves the right to produce during discovery or at trial such data, information, or

documents as are subsequently discovered, generated, determined to be relevant, or determined

to have been omitted from these disclosures. Plaintiff also reserves the right to modify or

supplement any or all of these disclosures.


Identity of Individuals Likely to Have Discoverable Information

       The following persons are reasonably likely to have discoverable information that

Plaintiff may use to support his claims in the above-captioned action.
         Case 1:18-cv-07345-JSR Document 38-14 Filed 02/09/19 Page 3 of 6




   Name                Company Affiliation/Address                Expected Areas of Knowledge

 Steve         Contact through Plaintiff’s counsel:               •       Knowledge regarding the
 Sands                                                                    creation and licensing of
               Liebowitz Law Firm                                         copyrighted works at issue.
               11 Sunrise Plaza - Suite 305
               Valley Stream, NY 11580

 Donna         Contact through Plaintiff’s counsel:               •       Knowledge regarding
 Halperin                                                                 registration of the
               Liebowitz Law Firm                                         copyrighted works at issue.
               11 Sunrise Plaza - Suite 305
               Valley Stream, NY 11580

 Getty         www.gettyimages.com                                •       Knowledge regarding
 Images /                                                                 licensing of the copyrighted
 Wire          Veronica Langridge | Senior Claims Specialist              works at issue
 Image         p: +14033986839
                   veronica.langridge@gettyimages.com




 First Look    www.twitter.com/getfirstlook                           •     Knowledge regarding
 Instant                                                                    publication of one of the
 Celebrity     Beyond domain name, contact information is                   copyrighted works at issue
 Photos        unknown; appears to be defunct.                              (content title: “Bernthal
                                                                            Woll 10516 (12).jpg”



Documents and Things in the Possession of Counsel or the Parties

         Plaintiff identifies the following categories of documents and things in his possession,

custody or control that may be used to support his claims:

         •      Photographs at issue.
         •      Licensing fee history of copyrighted works.
         •      Benchmark licensing fee history of other photographs taken by Sands.
         •      The U.S. Copyright Registration information of the copyrighted works.


Statement of Basis for Damages
        Case 1:18-cv-07345-JSR Document 38-14 Filed 02/09/19 Page 4 of 6




       Plaintiff refers Defendant to the Complaint for an itemization of the types of damages

suffered. As Plaintiff has not yet obtained discovery of Defendant’s financial, sales and other

relevant records, Plaintiff cannot make a reasonable estimate of the damages sustained or

infringing profits he may recover as a result of Defendant’s actions.

       Plaintiff is entitled to statutory damages up to $150,000 for Defendant’s willful

infringement of each Photograph which qualifies for statutory damages. See 17 U.S.C. § 504(c).

       Plaintiff may also recover actual damages for the copyright infringement claim that takes

into account any lost licensing fees, diminution of the value of the copyright, and any other

benefit or advantage gained by Defendant as a result of the infringement. See 17 U.S.C.

§504(b).

Insurance Agreements in Force

       Not applicable.

Identities of Experts and Their Opinions

       At this time, Plaintiff has not yet retained an expert or experts, but reserves his rights to

do so as discovery progresses.


Dated: Valley Stream, New York
       December 5, 2018

                                                      LIEBOWITZ LAW FIRM, PLLC

                                                      By: /s/richardliebowitz
                                                      Richard P. Liebowitz
                                                      James H. Freeman
                                                      11 Sunrise Plaza, Suite 305
                                                      Valley Stream, NY 11580
                                                      rl@liebowitzlawfirm.com
                                                      (516) 233-1660

                                                      Attorneys for Plaintiff Steve Sands
       Case 1:18-cv-07345-JSR Document 38-14 Filed 02/09/19 Page 5 of 6




TO:


Eleanor M. Lackman
Scott J. Sholder
Lindsay R. Edelstein
COWAN, DEBAETS, ABRAHAMS & SHEPPARD LLP
41 Madison Avenue, 38th Floor
New York, New York 10010
Tel.: (212) 974-7474
Fax: (212) 974-8474
elackman@cdas.com
ssholder@cdas.com
ledelstein@cdas.com

Attorneys for CBS Interactive Inc.
       Case 1:18-cv-07345-JSR Document 38-14 Filed 02/09/19 Page 6 of 6




                                CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that a true and correct copy of the foregoing
PLAINTIFF’S INITIAL DISCLOSURES has been served via e-mail and first-class mail on
September 28, 2018 to counsel listed below.



Eleanor M. Lackman
Scott J. Sholder
Lindsay R. Edelstein
COWAN, DEBAETS, ABRAHAMS & SHEPPARD LLP
41 Madison Avenue, 38th Floor
New York, New York 10010
Tel.: (212) 974-7474
Fax: (212) 974-8474
elackman@cdas.com
ssholder@cdas.com
ledelstein@cdas.com

Attorneys for CBS Interactive Inc.


Dated: September 28, 2018



                                                       By: /s/jkameshfreeman/
                                                               James H. Freeman, Esq.
                                                               Liebowitz Law Firm, PLLC
                                                               jf@liebowitzlawfirm.com
